Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment dated 8 June 2021, in which claims 1-22 have been cancelled, and new claims 23-35 have been added, is acknowledged.
Claims 23-35 are pending in the instant application. 
Claims 23-35 are being examined on their merits herein.
Priority
The instant application is a Continuation of U.S. Patent Application 16/070,504, filed on 16 July 2018, now abandoned, which is a National Stage entry of International Application No. PCT/US2017/013716, filed on 7 January 2017, which claims priority from U.S. Provisional Patent Application No. 62/279,826, filed on 17 January 2016. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 November 2020 is acknowledged and considered. 
Objection to the Specification
The Specification is objected to because paragraph [0001] reads:

    PNG
    media_image1.png
    189
    666
    media_image1.png
    Greyscale


Objection to Drawings
The drawings are objected to due to the following reason: Figure 1A indicates that three compounds are tested in addition to control, however, it is unclear whether any data are presented for doxorubicin or epirubicin.
It is unclear whether there is any data corresponding to azlocillin in Figure 1B.
Figure 3B seems to be cut- it is unclear whether any data corresponds to azlocillin 40 g.
Claim Rejections- 35 USC 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23, 24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hunfeld et al. (Eur J Clin Microbiol Infect Dis 2000, 19, 27-32, cited in IDS), in view of Lander et al. (Antimicrobial agents and chemotherapy 1989, 710-713, cited in PTO-892).
Hunfeld teaches (Table 2) that azlocillin is a potent antimicrobial agent against Borrelia burgdorferi (in vitro assay, 72 h of incubation) with MIC range 
    PNG
    media_image2.png
    21
    17
    media_image2.png
    Greyscale
0.125 g/mL, MIC50 
    PNG
    media_image2.png
    21
    17
    media_image2.png
    Greyscale
 0.125 g/mL and MIC90 = 0.125 g/mL.

    PNG
    media_image3.png
    488
    668
    media_image3.png
    Greyscale

Thus, Hunfeld teaches (Table 1) that azlocillin is a highly effective antimicrobial against Borrelia burgdorferi isolates, with a potency comparable to that of penicillin, cefuroxime, or doxycycline, which are antibiotics commonly used to treat Lyme disease caused by Borrelia burgdorferi in a subject suffering from Lyme disease.
Hunfeld teaches (Table 1) that azlocillin is a highly effective antimicrobial against different strains of Borrelia burgdorferi sensu stricto, and is effective against Borrelia garinii, Borrelia afzelii, Borrelia valaisiana, Borrelia bissetti isolates, with MIC values 
    PNG
    media_image2.png
    21
    17
    media_image2.png
    Greyscale
0.125 g/mL comparable to cefuroxime (CFX) or doxycycline (DOX).
Hunfeld teaches (page 27, right column, first paragraph) that a major consideration in selecting appropriate agents for the treatment of Lyme borreliosis is knowledge of the in vitro antimicrobial susceptibility of Borrelia burgdorferi. Hunfeld teaches (page 31, right column, first paragraph) that the MIC method developed is an in vitro susceptibility test of antimicrobial agents is required to refine the therapeutic regimens for human Lyme disease.

5g every 8 h (5g x 3 = 15 g/day, corresponding at a dose of 15 g/ 70 kg = 214 mg/kg body weight for a human patient of 70 kg average weight), which is within the instantly claimed dose, is extensively used in European countries and has proven clinical efficacy (page 713, left column, second paragraph) as an antibiotic having antibacterial activity against a broad spectrum of bacteria (page 710, left column, first paragraph). 

It would have been obvious to a person of skill in the art to use the teachings of Hunfeld and administer azlocillin to treat Lyme disease in a subject having Lyme disease, or to treat a Borrelia infection in a subject in need thereof, with the expectation that azlocillin, a very potent antimicrobial against Borrelia, is therapeutically effective. Further, determining the route of administration, such as oral or parenteral, as in instant claim 24, and the amount/dose of azlocillin to be administered, as in instant claims 23, 24, in order to achieve therapeutic effect, are routine steps, well within the skill of the artisan.
Further, the person of ordinary skill in the art would have administered azlocillin to treat human patients suffering from Lyme disease, because Hunfeld teaches that azlocillin is a very potent antimicrobial against Borrelia, and Lander teaches that azlocillin demonstrates antibacterial activity over a wide spectrum of bacteria, and is commonly used with proven clinical efficacy in human patients when administered intravenously at 5 g every 8 h, which corresponds to a daily dose of 214 mg/kg body weight for a human patient of 70 kg average weight. Thus, the person of ordinary skill in the art would have administered azlocillin to a human patient suffering from Lyme disease, starting with the dose and route of administration 
As such, claims 23, 24 are rejected as prima facie obvious.

Claims 25-35 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hunfeld et al. (Eur J Clin Microbiol Infect Dis 2000, 19, 27-32, cited in IDS), in view of Preac-Mursic et al. (Infection 1989, 17 (6), 355-369, cited in IDS), in further view of Lander et al. (Antimicrobial agents and chemotherapy 1989, 710-713, cited in PTO-892).
Hunfeld teaches (Table 2) that azlocillin is a potent antimicrobial agent against Borrelia burgdorferi (in vitro assay, 72 h of incubation) with MIC range 
    PNG
    media_image2.png
    21
    17
    media_image2.png
    Greyscale
0.125 g/mL, MIC50 
    PNG
    media_image2.png
    21
    17
    media_image2.png
    Greyscale
 0.125 g/mL and MIC90 = 0.125 g/mL.

    PNG
    media_image3.png
    488
    668
    media_image3.png
    Greyscale

Thus, Hunfeld teaches (Table 1) that azlocillin is a highly effective antimicrobial against Borrelia burgdorferi isolates, with a potency comparable to that of penicillin, cefuroxime, or Borrelia burgdorferi in a subject suffering from Lyme disease.
Hunfeld does not specifically teach a method of treating a subject having post-treatment Lyme disease syndrome (PTLDS) with azlocillin, as in instant claims 25-35.
Hunfeld does not teach the route of administration of azlocillin, as in instant claim 26, or the therapeutic dose administered, as in claim 27, or the concentration of the azlocillin solution used, as in instant claims 29, 35, or the duration of administration, as in instant claim 31.
Hunfeld does not teach azlocillin sodium, as in instant claim 28, administered in combination with cefotaxime acid, as in instant claim 30.
Hunfeld does not teach that the subject having PTLDS has been treated previously with a regimen of doxycycline and/or amoxycycline, and that the treatment is effective at ameliorating one or more symptoms such as fatigue or musculoskeletal pain, as in instant claims 32, 33. 

Preac-Mursic et al. (Infection 1989, 17 (6), 355-369) teach persistence of Borrelia burgdorferi in patients treated with antibiotics.
Preac-Mursic teaches (page 357, left column, second paragraph, Case 3) treatment of a patient by administering ceftriaxone 2g/day i.v. for 2 days, during which radicular pain and headache improved; 7.5 months after antibiotic therapy, patient reported recurrent episodes of radicular pain, headache; B. burgdorferi was isolated from CSF after 6 weeks incubation in MKP-medium (which is consistent with chronic Lyme disease). The patient was treated with cetofaxime 3 x 2 g/day i.v. for 14 days.
B. burgdorferi is persistent in patients for 7.5 months after treatment with antibiotics, cetofaxime is effective to kill B. burgdorferi and ameliorate symptoms associated with chronic Lyme disease such as headache.
Preac-Mursic teaches (page 358, left column, third paragraph) that the highest antiborrelial activity is seen with cefotaxime.
Preac-Mursic teaches (page 358, right column, last paragraph) that early administration of antibiotics and a 3 to 4 week treatment with 200 mg/daily of doxycycline or 2 g amoxicillin (stage 1), followed by 3 x 2 g/daily cefotaxime or 1 x 2 g/daily ceftriaxone (stages 2 and 3) could eliminate the risk of relapse and progression of the disease, which is consistent with treatment (as preventing the development, Specification [0015]) of PTLDS. Preac-Mursic teaches that the effect of therapy ought to be controlled individually by antibody-titer and B. burgdorferi culture.

Lander et al. (Antimicrobial agents and chemotherapy 1989, 710-713) teach that azlocillin administered (page 710, right column, first paragraph) by an intravenous route at
5g every 8 h (5g x 3 = 15 g/day, corresponding at a dose of 15 g/ 70 kg = 214 mg/kg body weight for a human patient of 70 kg average weight), which is within the instantly claimed dose, is extensively used in European countries and has proven clinical efficacy (page 713, left column, second paragraph) as an antibiotic having antibacterial activity against a broad spectrum of bacteria (page 710, left column, first paragraph). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunfeld, Preac-Mursic and Lander to arrive at the instantly claimed method. 
B.burgdorferi up to 7.5 months in patients treated with antibiotics,  and Hunfeld teaches that azlocillin is a highly effective antimicrobial against Borrelia burgdorferi isolates, with a potency comparable to that of other antibiotics commonly used to treat Lyme disease caused by Borrelia burgdorferi in a subject suffering from Lyme disease. Thus, the person of ordinary skill in the art would have administered azlocillin to a patient with PTLDS and confirmed persistence of B.burgdorferi, with the expectation that azlocillin will be effective against B.burgdorferi in said patient. Further, determining the route of administration, as in instant claim 26, and the amount/dose of azlocillin to be administered, as in instant claim 27, concentration of drug, as in instant claims 29, 35, or length of treatment, as in instant claim 31, in order to achieve therapeutic effect, are routine steps, well within the skill of the artisan. 
Further, since Lander teaches that azlocillin demonstrates antibacterial activity over a wide spectrum of bacteria, and is commonly used with proven clinical efficacy in human patients when administered intravenously at 5 g every 8 h (which corresponds to a daily dose of 214 mg/kg body weight for a human patient of 70 kg average weight), the person of ordinary skill in the art would have administered azlocillin to a human patient suffering from post-treatment Lyme disease, starting with the dose and route of administration already in use for other bacterial infections, with the expectation that the azlocillin is therapeutically effective.
With respect to claim 30, the person of ordinary skill in the art would have administered azlocillin in combination with cefotaxime to treat PTLDS in a subject, because Preac-Mursic teaches that cefotaxime is effective to treat PTLDS in patients with persistent B. burgdorferi Borrelia burgdorferi isolates, with a potency comparable to that of other antibiotics commonly used to treat Lyme disease caused by Borrelia burgdorferi in a subject suffering from Lyme disease. Thus, the person of ordinary skill in the art would have added azlocillin to cefotaxime to treat PTLDS in patients in need thereof, with the expectation that the combination of azlocillin and cefotaxime will have therapeutic effect. One of ordinary skill in the art would have reasonably expected that combining cefotaxime and azlocillin, known/expected to be useful for the same purpose, i.e. killing B. burgdorferi, in a method of treating PTLDS, would result in therapeutic effect. Since all compounds for co-administration herein are known/expected to be useful to kill B. burgdorferi, it is considered prima facie obvious to co-administer them in a method used for the same purpose. At least additive therapeutic effects would have been reasonably expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
Further, the person of ordinary skill in the art would have administered azlocillin in combination with cefotaxime to treat/reduce the risk of PTLDS in a subject suffering from Lyme disease who has been treated previously with a regimen of doxycycline or amoxicillin, because Preac-Mursic teaches that a 3 to 4 week treatment with doxycycline or amoxicillin (stage 1), followed by cefotaxime (stage 2) could eliminate the risk of relapse and progression of Lyme disease to PTLDS, and Hunfeld teaches that azlocillin is a highly effective antimicrobial against Borrelia burgdorferi isolates, with a potency comparable to that of other antibiotics commonly used to treat Lyme disease caused by Borrelia burgdorferi. Thus, the person of ordinary skill in the art would have combined azlocillin and cefotaxime and would have administered said combination as stage 2 to treat/decrease the risk of PTLDS in Lyme disease patients who had 
As such, claims 25-35 are rejected as prima facie obvious. 
Conclusion
Claims 23-35 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627